Per curiam.
This disciplinary matter is before the Court pursuant to the Notice of Discipline filed by the State Bar alleging that Rolf DeDamm violated Rules 9.3 and 9.4 of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The maximum punishment for a violation of Rule 9.4 is disbarment, while a Rule 9.3 violation can be punished by a public reprimand.
As it appears from the record that DeDamm resigned from the Washington State Bar Association in lieu of disbarment; was properly served with a Notice of Investigation but failed to respond; and similarly failed to reject the properly served Notice of Discipline, we accept the State Bar’s recommendation and hereby order that the name of Rolf DeDamm be removed from the rolls of persons entitled to practice law in the State of Georgia. DeDamm is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.